internal_revenue_service number release date index number - ---------------------------------------------------- --------------------------------- ----------------------------------------------- ------------------------------- ----------------------- --------- - a a -------------------------------- -------------------------------- ein ---------------- department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 - plr-135819-05 date date ------------------- --------- country d1 dear --------------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of a requesting a ruling under sec_301_9100-3 of the procedure and administration regulations that a be given an extension of time to elect under ' c to be treated as an association_taxable_as_a_corporation for federal tax purposes the information submitted states that a a company formed under the laws of country began doing business in the united_states on d1 a intended to be treated as a corporation for federal tax purposes effective d1 however a failed to timely file a form_8832 entity classification election sec_301_7701-3 provides that a business_entity that is not classified as a corporation under ' b or an eligible_entity can elect its classification for federal tax purposes a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-2 plr-135819-05 sec_301_7701-3 provides that unless a foreign eligible_entity elects otherwise the entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owners if it has a single owner that does not have limited_liability sec_301_7701-3 provides that for purposes of ' b i a member of a foreign eligible_entity has limited_liability if the member has no personal liability for the debts of or claims against the entity by reason of being a member sec_301_7701-3 provides that to elect to be classified other than as provided in ' b an eligible_entity must file form_8832 entity classification election with the designated service_center sec_301_7701-3 provides that an election will be effective on the date specified on the form_8832 or on the date filed if no such date is specified the effective date specified on the form_8832 cannot be more than days prior to the date the election is filed sec_301_9100-1 and sec_301_9100-3 provide the standards the commissioner will under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or an announcement published in the internal_revenue_bulletin use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of ' granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election sec_301_9100-3 provides that requests for relief under ' will be plr-135819-05 based solely on the facts submitted and representations made we conclude that except as specifically set forth above no opinion is expressed concerning the the requirements of ' have been satisfied as a result a is granted an extension of time of days from the date of this letter to file a form_8832 with the appropriate service_center and elect under ' c to be taxed as an association_taxable_as_a_corporation for federal tax purposes effective d1 a copy of this letter should be attached to the form_8832 federal tax consequences of the facts described above under any other provision of the code the internal_revenue_code provides that it may not be used or cited as precedent sent to a’s authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of pursuant to a power_of_attorney on file with this office a copy of this letter is being sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for ' purposes
